Title: To George Washington from Brigadier General Jedediah Huntington, 18 April 1780
From: Huntington, Jedediah
To: Washington, George


          
            Dr sir
            Springfield [N.J.] 18 April 1780
          
          Lt Colo. Gray who commands the Guards below informs me that a Company of Militia Horse who have done duty under the command of Capn Craigs at Raway & Woodbridge in concert with our Guards are engaged for no longer than to this day. They are as necessary as ever, if not more so—I suppose—on application from Your Excellency or the Governor of the State, they would engage again. I am &c.
          
            J. Huntington
          
        